Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding 103 rejection have been considered and they are not persuasive.
Applicant argues, page 10, 
specifically, Jung-1 is not prior art with regard to any feature that is disclosed in Jung-1 but not disclosed in Jung-3.

The examiner respectfully disagrees. Since the provisional application Jung-3, dated 1/28/2016, has full support, Jung-1 is a valid prior art. Nevertheless, additional text in the provisional application is cited to show the full support in the current office action.
Applicant argues, page 10, 
applicant submits that Jung-1 (or Jung-3) and Chun, either individually or in combination, fail to teach or suggest at least the above recited features of independent claim 1. …   Jung-3 at best teaches channel prioritization.   ….  These passages of Chun do not teach any priority information being transmitted from the UE to the base station.

The examiner respectfully disagrees. It is the combination of Jung/Jung-3 and Chun together that teaches all the limitations in claim 1. Specifically, Jung-3 (pages 20-21) teaches the UE reports traffic information to the base station, the traffic information includes many fields such as periodicity of the traffic, timing offset, BSR, etc.  The traffic information is used by the base station to provide SPS configuration for the UE. Chun teaches the UE determines the priority of the data traffic, the traffic information taught by Jung-3 can be modified to add the priority of the data taught by Chun so that the base station can configure a SPS to better serve the UE based on the priority level. 
C-D.  see comments in B.
E-F.  as described in B, there are no deficiencies in Jung-3 and Chun.  The rejections of the dependent claims remain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 12, 14, 24, 26, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US20190037539, and provisional application number 62/288,404, filed on 1/28/2016, referred to as Jung-3) in view of Chun (US20100128742).
Regarding claim 1, Jung/Jung-3 discloses a resource request method, comprising:
transmitting, by a user equipment (UE) via a radio resource control (RRC) message, low latency traffic information to a base station for the base station to perform semi-persistent scheduling resource allocation according to the low latency traffic information (fig. 15, [0251-263], S151, the UE provides the traffic information to the eNB using an RRC message, the traffic information includes end-to-end delay requirement of 100 ms, that is, low latency traffic; eNB provide a SPS configuration, S152; Jung-3, Section 3, page 20, UE reports to network(eNB) the traffic information via RRC, the traffic information indicates: periodicity of the traffic generation; 100 ms end-to-end latency requirement for the concerted traffic. Upon receiving the traffic information, eNB may configure the UE with an optimal SPS/resource configuration), the low latency traffic information comprising:
resource periodicity indicating a transmission period of low latency traffic that is periodically transmitted ([0253][0259][0263], a period of traffic generated/transmitted of the low latency traffic in the UE;    Jung-3, page 20, UE reports to network(eNB) the traffic information that can characterize timing pattern of data traffic to be sent by the UE. the traffic information indicates: periodicity of the traffic generation; 100 ms end-to-end latency requirement for the concerted traffic);
an offset indicating an expected sub-frame to be allocated ([053-54], offset value respect to a reference time, by subframe #k;   Jung-3, page 20, traffic information includes timing offset with reference to a particular timing that is commonly known to network and UE);
receiving, by the UE, resource allocation information of at least one semi-persistent scheduling resource from the base station (fig. 15, [0263],  received, by the UE, SPS configuration determined based on the traffic information (step S152);   Jung-3, page 21, eNB may configure UE with one or multiple SPS configurations).
June or Jung-3 only implicitly discloses resource size information indicating a size of resources to be allocated ([0019], the traffic information include information informing a latency requirement required by the UE, that is, resources size required to satisfy the latency requirement; [0253][0072][0208], the period specified by the UE can be considered as resource size required, scheduling required value), priority information indicating a priority of a low latency traffic pattern (in LTE networks [0003], several priority class of traffic are supported, it is easy to include the priority information of the traffic by the UE); and a first logical channel identity (LCID) information, wherein the first LCID indicates a logical channel that uses the To further clarify this,  Chun discloses resource size information indicating a size of resources to be allocated, priority information indicating a priority of a low latency traffic pattern (Chun, [0042-43], determining priority of the data block and the amount of resources required for the data block. Here, the determined priority of the data block can be added into the traffic information taught by Jung/Jung-3); and a first logical channel identity (LCID) information, wherein the first LCID indicates a logical channel that uses the resources and is associated with a traffic pattern of the UE (Chun, [0010-11][0068][0076], including a LCID as an identifier of a logical channel through which data block is transmitted. The LCID information can be added to the traffic information taught by Jung or Jung-3).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of exchanging traffic information given by Jung/Jung-3 with the teachings of adding priority traffic information given by Chun. The motivation for doing so would have been to efficiently transmission of data by utilizing the exchanged information (Chun, abstract).  
Claims 14, 24 and 26 are rejected same a claim 1. 

Regarding claim 2, Jung and Chun disclose the method of claim 1, wherein the low latency traffic information further comprises at least one of the following: 
a first Quality of Service (QoS) Class Identifier (QCI) indication information indicating a latency or a reliability requirement level of the low latency traffic (Jung, [0256], Jung-3, page 20, traffic may include end-to-end latency requirements of 100 ms, which is QoS class identifier, end-to-end latency is a QoS); 
moving speed level indication information indicating a moving speed level of the UE (Jung, low-speed moving station); or 
buffer State Report (BSR) information indicating buffer state information of the low latency traffic for which the resources are requested (Jung, [0208], UE may send a BSR to eNB;  Jung-3, page 15, reporting BSR).
It is noted that the applicant uses selective language in this claim and the examiner can only show one of the claimed options.

Regarding claim 6, Jung and Chun disclose the method of claim 1, further comprising:
transmitting geographic location information of the UE to the base station (Jung, [0068], UE informs the network of its location;  Jung-3, page 27, [0006]).  
	Claims 31 and 34 are rejected same as claim 6.

Regarding claim 12, Jung and Chun disclose the method of claim 1, wherein the RRC message comprises a Side-link UE Information message (Jung-3, page 20, UE provides traffic information using RRC; page 12, MAC control element for Sidelink BSR included for padding; page 14, RRC controls BSR reporting). 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Chun further in view of Bemmel (US20080032712).
Regarding claim 7, Jung and Chun disclose the method of claim 1, wherein the low latency traffic information further comprises:
Even though Jung and Chun disclose exchanging information about UE’s geographical distribution which implicitly comprises location identity information and geographic area range identity mapping information about the relationship between an area and the location identity, to further clarify this, Bemmel explicitly discloses
location identity information, determined based on a current geographic location of the UE and geographic area range identity mapping information, wherein the geographic area range identity mapping information is used for characterizing mapping relationships between a geographic area and a location identity (Bemmel, [0005-6][0028-29], to identify the location of the mobile terminal from which context information can be deduced, e.g. "at home". Such methods of relating cell identity to context can be by direct relation of cell identity and context, or indirectly, by using cell identity to provide geographic location information such as map coordinates, and from that information deducing context information regarding that user).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of exchanging traffic information given by Jung and Chun with the teachings of exchanging location given by Bemmel. The motivation for doing so would have been to efficiently transmission of data by utilizing the exchanged information. 

Regarding claim 8, Jung, Chun and Bemmel disclose the method of claim 7, further comprising: 
(Bemmel, [0005-6][0028-29], the information can be obtained from a base station). The motivation of the combination is same as in claim 7.

Regarding claim 9, Jung, Chun and Bemmel disclose the method of claim 8, wherein the receiving the geographic area range identity mapping information transmitted from the base station  comprises: 
receiving a system message transmitted from the base station , wherein the system message comprises the geographic area range identity mapping information (Bemmel, [0005-6][0028-29], the information can be obtained from a base station); or 
receiving a proprietary message transmitted from the base station , wherein the proprietary message comprises the geographic area range identity mapping information (Bemmel, [0005-6][0028-29], the information can be obtained from a base station).
It is noted that the applicant uses selective language in this claim and the examiner may only show one of the claimed options. The motivation of the combination is same as in claim 7.

Regarding claim 10, Jung, Chun and Bemmel disclose the method of claim 7, wherein the geographic area range identity mapping information comprises at least one of the following: 
a central location list, radius information and a location identity of a circular area (Bemmel, [0028-9], cell sizes in terms of the cell center and/or longitude and latitude coordinates can be stored in the memory 322 acting as a database information can be obtained by querying a network-based database, cell identifier) or 

It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options. The motivation of the combination is same as in claim 7.

Claims 4, 28-30, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Chun further in view of Rahman (US20170134080).
Regarding claim 4, Jung and Chun disclose the method of claim 1, 
even though Jung and Chun disclose 3GPP, LTE standards, which implicitly the user and eNb interface is an Uu interface, to further clarify this, Rahman discloses the resource allocation information comprises resource type indication information indicating that the semi-persistent resources are transmitted via a Uu interface (Rahman, fig. 5, [0108], the user and eNb interface is an Uu interface).    
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of exchanging traffic information given by Jung and Chun with the teachings of utilizing several interfaces given by Rahman. The motivation for doing so would have been to be compliance with the 3GPP, LTE or UMTS standard and to efficiently transmission of data by utilizing the exchanged information. 
Claims 29 and 32 are rejected same as claim 4.

Regarding claim 28, Jung and Chun disclose the method of claim 1, 
even though Jung and Chun disclose 3GPP, LTE standards, which implicitly discloses the sideline interface is a PC5 interface, to further clarify this, Rahman discloses the resource (Rahman, [0108], fig. 5, information are exchanged via a PC5 interface). 
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of exchanging traffic information given by Jung and Chun with the teachings of utilizing several interfaces given by Rahman. The motivation for doing so would have been to be compliance with the 3GPP, LTE or UMTS standard and to efficiently transmission of data by utilizing the exchanged information. 
Claims 30 and 33 are rejected same as claim 28.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474